Case: 1:18-cv-07414 Document #: 98-1 Filed: 09/24/20 Page 1 of 5 PageID #:320




                               Exhibit A
Case: 1:18-cv-07414 Document #: 98-1 Filed: 09/24/20 Page 2 of 5 PageID #:321




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SYLVIA KLATT and               )
ANDREA ZENNER,                 )                      JURY DEMANDED
                               )
             Plaintiffs,       )                      Case No. 1:18-cv-07414
                               )
         v.                    )                      Judge Coleman
                               )
McHENRY SCHOOL DISTRICT 15, and)                      Magistrate Judge Fuentes
McHENRY SCHOOL DISTRICT 156, )
                               )
             Defendants.       )

                     DECLARATION OF ANNA M. CERAGIOLI

        I, Anna M. Ceragioli, declare under penalty of perjury as follows:

        1.      I am a member of good standing of the Illinois State Bar and an associate

of Stephan Zouras, LLP. I am one of the lawyers primarily responsible for prosecuting

Plaintiffs’ claims on behalf of the collective in the above-captioned action. I was admitted

to practice law in the State of Illinois in 2018.

        2.      I submit this declaration in support of the Parties’ Joint Motion for

Approval of Settlement Agreement and Release. I make these statements based on

personal knowledge and would so testify if called as a witness at trial.

        3.      I have been admitted to practice in the United States District Court for the

Northern District of Illinois since 2018 and the Central District of Illinois since 2020, and

have been admitted pro hac vice to the Eastern District of New York and the Eastern

District of Pennsylvania.

        4.      My practice has been highly concentrated in representing employees in

cases arising under federal and state wage and hour laws, including the Fair Labor




                                               1
Case: 1:18-cv-07414 Document #: 98-1 Filed: 09/24/20 Page 3 of 5 PageID #:322




Standards Act (“FLSA”), the Illinois Minimum Wage Law (“IMWL”), and comparable

state wage and hour laws across the United States. The majority of these cases proceeded

as collective actions under the FLSA and/or class actions under state laws.

       5.      I joined Stephan Zouras, LLP, in 2017. Since the firm was formed in

2007, Stephan Zouras, LLP, have been appointed lead or co-lead counsel on scores of

complex wage and hour class and collective actions that have collectively resulted in a

total monetary recovery exceeding $150,000,000.00 dollars for hundreds of thousands of

employees. Stephan Zouras, LLP, have prosecuted and are actively prosecuting dozens of

other individual, class, and collective wage actions in federal and state courts throughout

the United States. (See Attachment A – Stephan Zouras, LLP Firm Resume).

       6.      My firm is knowledgeable about attorney Jac. A. Cotiguala because we

have co-counseled with him on several prior cases in which attorneys’ fees have been

awarded. Mr. Cotiguala is the principal of Jac A. Cotiguala & Associates, founded more

than two decades ago, and has been admitted to practice in Illinois, the U.S.D.C.

Northern District of Illinois, and the Seventh Circuit Court of Appeals since 1979. Mr.

Cotiguala has always concentrated his practice in labor and employment law.

       7.      During this litigation, the Parties conducted investigation and case analysis

including: (a) interviews and other communications with Plaintiffs; (b) production and

review of payroll records identifying, among other items, dates of employment and pay

rates for putative class and collective action members; (c) data analysis to determine

damages owed; (d) depositions of three witnesses who were or are employees of

defendant; and (e) the investigation by counsel regarding the applicable law as applied to

the facts discovered regarding the alleged claims and defenses.




                                             2
Case: 1:18-cv-07414 Document #: 98-1 Filed: 09/24/20 Page 4 of 5 PageID #:323




        8.     The Parties participated in arms-length mediation negotiations with

Magistrate Judge Fuentes over the course of several days. The Parties ultimately reached

an agreement on the settlement amount and the structure of the settlement. The settlement

was ultimately memorialized in the formal Settlement Agreement executed in full on

September 22, 2020.

        9.     The Settlement Agreement provides for substantial monetary relief for the

two (2) Representative Plaintiffs and for thirty-two (32) Opt-In Plaintiffs.

        10.    The terms of the Settlement are contained in the Settlement Agreement.

There are no undisclosed side agreements between the Plaintiffs and Defendants.

Defendants have separately executed a Settlement Contribution Agreement governing

their contributions to the Settlement.

        11.    Plaintiffs’ counsel conducted an analysis of the available payroll data for

each Representative and Opt-In Plaintiff to allocate the Settlement Payment as set forth in

the Settlement Agreement. In determining the allocation method, Plaintiffs’ counsel

considered, among other things, the timekeeping and pay rate data specific for each

Plaintiff.

        12.    To determine an equitable distribution among competing claimants, the

Settlement Payment is allocated to each Plaintiff on a pro rata basis based on the hours

each Plaintiff worked each week during the class period, in addition to liquidated

damages under the FLSA and statutory damages under the IMWL.

        13.    The settlement of this action was the product of well-informed judgments

about the adequacy of the resolution. The settlement was also the product of arm’s-

length, non-collusive negotiations. Plaintiffs’ counsel are intimately familiar with the




                                             3
Case: 1:18-cv-07414 Document #: 98-1 Filed: 09/24/20 Page 5 of 5 PageID #:324




strengths and weaknesses of the claims and defenses of this case, as well as the factual

and legal issues, sufficient to make an informed recommendation about the value of the

claims, the time, costs and expense of protracted litigation, discovery, and appeals, and

the adequacy of the settlement reached. The stage of litigation has advanced to a state that

Plaintiffs’ counsel could fairly and fully evaluate the value of the settlement. In my

professional opinion, the settlement is fair and reasonable in light of the risk, costs, and

delay of further litigation.

        14.     Plaintiffs’ counsel is unaware of any opposition to the settlement.

        Under penalties as provided by law pursuant to 28 U.S.C. §1746, the undersigned

certifies that the statements set forth in this instrument are true and correct.


Dated: September 24, 2020                       FURTHER DECLARANT SAYETH NOT.


                                                /s/ Anna M. Ceragioli
                                                Anna M. Ceragioli
                                                Stephan Zouras, LLP
                                                100 N. Riverside Plaza
                                                Suite 2150
                                                Chicago, Illinois 60606
                                                (312) 233-1550
                                                aceragioli@stephanzouras.com




                                               4
